Citation Nr: 1525267	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bone problems including arthritis, to include as due to in-service radiation exposure.  

3.  Entitlement to service connection for bilateral wrist fusion, to include as due to in-service radiation exposure.

4.  Entitlement to service connection for a skin disorder, to include as due to in-service radiation exposure.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).    

In July 2014, the Veteran testified before a Board hearing at the RO.  A copy of the transcript is included in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary for additional development and medical inquiry into the Veteran's claims.  

	PTSD

The Veteran has been service connected for an adjustment disorder involving depression and anxiety.  He now claims service connection for PTSD.  During the July 2014 Board hearing, the Veteran indicated that he underwent treatment for his psychiatric problems at the Vet Center.  Records pertaining to any such treatment should be included in the claims file.  Such evidence could prove to be material because the current record indicates that the Veteran has not been diagnosed with PTSD.  

Further, any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in August 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

	Orthopedic and skin disorders

The Veteran asserts that he incurred orthopedic and skin disorders during service as the result of radiation exposure.  Specifically, he argues that radiation exposure from helicopters he worked on during service caused his current problems.      

The record does not indicate that, for purposes of the presumption to service connection noted under 38 C.F.R. § 3.309(d), the Veteran is a "radiation exposed" Veteran who participated in a "radiation risk activity."  Further, the record does not support inquiry directed by 38 C.F.R. § 3.311 as the Veteran's disorders are not considered under that regulation to be radiogenic diseases.  Nevertheless, inquiry is warranted into whether direct service connection under 38 C.F.R. § 3.303 would apply.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As the record documents current skin and orthopedic disorders, and documents that he worked with helicopters during service, the Veteran should undergo VA compensation examination into these claims to service connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records dated since August 2014.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Provide the Veteran an additional opportunity to either submit treatment records from the Vet Center, or to submit a signed VA Form 21-4142 pertaining to such evidence.  If, after making reasonable efforts to obtain any outstanding records, the Agency of Original Jurisdiction is unable to secure such records, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

3.  Conduct additional inquiry into the Veteran's claim that he was exposed to ionizing radiation while working on helicopters during service in the Marine Corps.  

4.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed bone, wrist, and skin disorders.  Any indicated tests should be accomplished.  The examiner should review the claims folders prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner should respond to the following question:

Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's orthopedic and skin disorders are related to any in-service disease, event, or injury?  

Please note the service treatment records (STRs) which document in-service complaints related to generalized joint pain, and to wrist, elbow, hand, ankle, foot, and knee pain.  

Please also note the Veteran's lay assertion that extended contact with radiation while working on helicopter blades led to his current bone, wrist, and skin problems.  Please also address whether this currently uncorroborated allegation has been supported by any independent evidence of record. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a Supplemental Statement of the Case, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




